In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00074-CR



     DAVID GENE THOMAS CONAWAY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 432nd District Court
                Tarrant County, Texas
              Trial Court No. 1253390D




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        On May 2, 2012, David Gene Thomas Conaway pled guilty to sexual assault of a child

under the age of seventeen. Adjudication was deferred, and Conaway was placed on ten years’

community supervision. On December 19, 2012, the State filed a petition to adjudicate, alleging

four violations of the terms of deferred adjudication. Conaway entered an open plea of true as to

the first two violations, and the State waived the remaining two allegations. After a hearing, the

trial court adjudicated Conaway guilty and sentenced him to twenty years’ confinement.

        Conaway’s attorney on appeal 1 has filed a brief which states that he has reviewed the

record and has found no issues that could be raised. The brief sets out the procedural history and

summarizes the evidence elicited during the course of the proceeding. Meeting the requirements

of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386
U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1981); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

        Counsel discussed the case with Conaway and told him that based on his review of the

record, an “appeal would be considered frivolous.” Counsel sent a copy of the brief to Conaway

on May 15, 2013, along with his motion to withdraw in this case. In his letter to Conaway,




1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Second Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                       2
counsel advised him that he had “the right to submit a response to [the Anders] brief to this Court

to raise any points [Conaway] felt [counsel] had missed.” A pro se response has not been filed.

         We have determined that this appeal is wholly frivolous.                     We have independently

reviewed the entire record and find no genuinely arguable issue. See Halbert v. Michigan, 545
U.S. 605, 623 (2005). Therefore, we agree with counsel’s assessment that no arguable issues

support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         We affirm the trial court’s judgment. 2




                                                     Bailey C. Moseley
                                                     Justice

Date Submitted:           July 29, 2013
Date Decided:             July 30, 2013

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from either
the date of this opinion or the date on which the last timely motion for rehearing or for en banc reconsideration was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                         3